NOT DESIGNATED FOR PUBLICATION

                                               No. 123,133


               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                        LUIS VILLANUEVA III,
                                             Appellant.


                                    MEMORANDUM OPINION


        Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed October 1, 2021.
Appeal dismissed.


        Michelle Davis, of Kansas Appellate Defender Office, for appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ARNOLD-BURGER, C.J., ATCHESON and HURST, JJ.


        PER CURIAM: Luis Villanueva III appeals his conviction arguing the district court
erred in calculating his criminal history score. Villanueva is no longer serving any in-
custody portion of his sentence, and his appeal is moot. Villanueva's appeal is dismissed.




                                                     1
                          FACTUAL AND PROCEDURAL HISTORY


       In August 2019, Villanueva entered a business with a gun and threatened to kill
himself and others. After leaving the business, Villanueva chased a person, still holding
the gun, and threatened to kill them. This court only includes the essential facts of the
August 2019 incident for its analysis. In January 2020, pursuant to a plea agreement,
Villanueva pleaded guilty to aggravated assault and criminal threat related to the August
2019 incident. The presentence investigation (PSI) report listed Villanueva's criminal
history score as B.


       Villanueva's criminal history score was based, in part, on a 2017 Kansas
conviction for criminal threat. According to the PSI report, his current conviction
implicates special sentencing rules requiring a presumptive prison sentence because he
used a firearm. See K.S.A. 2019 Supp. 21-6804(h). Villanueva was on probation for a
Texas case, and the special sentencing rules also required his current sentence to run
consecutive to that sentence. See K.S.A. 2019 Supp. 21-6606(c). At his sentencing for the
August 2019 incident, Villanueva and the State agreed that the PSI report correctly stated
his criminal history score as B. The district court followed the parties' plea agreement and
sentenced Villanueva to a 27-month prison term and 12 months of postrelease
supervision.


        Villanueva timely appealed, challenging the accuracy of his criminal history
score. The State filed a notice of change in custodial status under Supreme Court Rule
2.042 because Villanueva finished serving the custodial portion of his sentence on
February 12, 2021. See 2021 Kan. S. Ct. R. 18. Villanueva did not challenge the State's
assertion. Villanueva is now serving the postrelease supervision portion of his sentence.




                                              2
                                          DISCUSSION


         Villanueva alleges the district court erred in relying on an unconstitutional
conviction in calculating his criminal history score and asks this court to vacate his
sentence and remand to the district court for resentencing. The district court's criminal
history classification is a statutory interpretation subject to this court's unlimited review.
State v. Wetrich, 307 Kan. 552, 555, 412 P.3d 984 (2018). The PSI report classified
Villanueva's 2017 conviction for criminal threat as a "person" offense under K.S.A. 21-
5415. The PSI report contained no other information about Villanueva's 2017 criminal
threat conviction. Under the Kansas Sentencing Guidelines Act (KSGA), K.S.A. 2020
Supp. 21-6801 et seq., the court establishes the sentencing range for an offense by
determining the severity level of the current offense and the defendant's criminal history
score. The court's classification of prior convictions as either person or nonperson
impacts the criminal history score. State v. Keel, 302 Kan. 560, Syl. ¶ 9, 357 P.3d 251
(2015). Villanueva argues that the district court erred in classifying his 2017 criminal
threat conviction as a "person offense," which may have increased his criminal history
score.


I.       Villanueva Argues His Sentence is Illegal


         In October 2019, the Kansas Supreme Court found a portion of the criminal threat
statute overbroad because it impeded constitutionally protected free speech. See State v.
Boettger, 310 Kan. 800, 801, 450 P.3d 805 (2019), cert. denied, 140 S. Ct. 1956 (2020).
Before Boettger, a criminal threat was defined, in relevant part, as "any threat to . . .
[c]ommit violence communicated with intent to place another in fear . . . or in reckless
disregard of the risk of causing such fear . . . ." (Emphasis added.) K.S.A. 2018 Supp. 21-
5415(a)(1). The Kansas Supreme Court found the second portion of the statute—
permitting a criminal conviction for "a threat in reckless disregard of causing fear,"—
violated the Constitution. Boettger, 310 Kan. at 801.

                                               3
        Villanueva's 2017 criminal threat conviction fell under the version of the statute
addressed in Boettger. The PSI report does not state whether Villanueva's criminal threat
conviction fell under the first, intent-based portion of the statute—a threat
"communicated with intent to place another in fear," or the second, now unconstitutional
portion - a threat "in reckless disregard of the risk of causing such fear." Villanueva
argues the district court erroneously classified his 2017 conviction as a "person offense"
because it did not determine whether he was convicted under the first or second
unconstitutional portion of the statute—making his current sentence illegal.


        An illegal sentence is any sentence "that does not conform to the applicable
statutory provision, either in character or punishment." K.S.A. 2020 Supp. 22-3504(c)(1).
This includes a sentence calculated using an erroneous criminal history score. State v.
Dickey, 305 Kan. 217, 220, 380 P.3d 230 (2016); State v. Hankins, 304 Kan. 226, 230-31,
372 P.3d 1124 (2016). This court may correct an illegal sentence at any time "while the
defendant is serving such sentence." See K.S.A. 2020 Supp. 22-3504(a). Here, the State
argues Villanueva is no longer serving the prison portion of his sentence and his appeal is
moot.


        First, this court must determine if the State has proven Villanueva is no longer in
custody. An appellate court must "carefully scrutinize the reliability of evidence" related
to a change in custodial circumstance. See State v. Yazell, 311 Kan. 625, 628, 465 P.3d
1147 (2020). The State filed a Notice of Change in Custodial Status in accordance with
Rule 2.042 stating Villanueva completed the custodial portion of his sentence on
February 2, 2021. The State's filing included a letter from the Kansas Department of
Corrections confirming Villanueva's release. Villanueva has not contested the State's
assertion that he was released from prison or controverted the accuracy of the State's
evidence. This court accepts the State's Notice of Change in Custodial Status as reliable
evidence to show Villanueva is no longer serving prison time.


                                              4
II.    Villanueva's Appeal is Moot


       An issue is moot when "'it is clearly and convincingly shown the actual
controversy has ended, the only judgment that could be entered would be ineffectual for
any purpose, and it would not impact the parties' rights.'" State v. Roat, 311 Kan. 581,
584, 466 P.3d 439 (2020) (quoting State v. Montgomery, 295 Kan. 837, 840-41, 286 P.3d
866 [2012]). This court should only decide actual, existing controversies. The prudential
mootness doctrine permits a court to dismiss a claim as moot when its decision would
have no real effect on the case or parties and dismissal serves the interests of justice and
judicial economy. Roat, 311 Kan. at 587. However, before dismissal this court must
analyze whether the relief sought, if granted, would impact the appellant's current or
future substantial rights. Roat, 311 Kan at 592-93.


       The party alleging mootness must establish a prima facie case by showing the
defendant "has fully completed the terms and conditions of his or her sentence." The
party opposing must then show that the court's dismissal for mootness would impair the
defendant's substantial interests. Roat, 311 Kan. at 593. The State argues Villanueva's
claim is moot, and Villanueva has not asserted dismissal would impede his substantial
interests. Even so, this court must still determine whether dismissal of Villanueva's
claims as moot would have collateral consequences on his substantial interests. See 311
Kan. at 592-93. Under these facts, defendants sometimes argue dismissal could impact
two substantial interests—the duration of their postrelease supervision, or any potential
future criminal sentencing. Although Villanueva failed to rebut mootness—dismissal
impacts neither of these potential interests.




                                                5
              1. Villanueva's Postrelease Sentence is Not a Substantial Interest
                 Preventing Dismissal of His Appeal as Moot.

       The possibility of reducing a defendant's postrelease supervision could, under
circumstances not present here, constitute a substantial interest preventing dismissal for
mootness. See Roat, 311 Kan. at 594 ("The preservation of rights for future litigation is
an interest that may preserve an appeal from dismissal based on mootness."); State v.
Williams, 298 Kan. 1075, 1082-83, 319 P.3d 528 (2014) (explaining that dismissal for
mootness would impact the defendant's interests facing postrelease supervision). Unlike
the defendant in Williams, Villanueva is not facing lifetime postrelease supervision.
Villanueva's postrelease supervision terminates in February 2022. If this court agreed
with Villanueva, vacated his sentence, and remanded for resentencing—that might not
occur before February 2022.


       In the event resentencing could occur before expiration of his postrelease
supervision, Villanueva's sentencing range would still require postrelease supervision.
See K.S.A. 2019 Supp. 22-3717(d)(1)(C). Villanueva's aggravated assault conviction is
classified as a severity level seven felony which requires at least twelve months of
postrelease supervision. See K.S.A. 2019 Supp. 22-3717(d)(1)(C). Under the best case
scenario, if this court vacates Villanueva's sentence and remands for resentencing, and the
district court hears the case before February 2022, and it then determines Villanueva's
criminal history score was inaccurate and gives him a lower score—he would still have
no relief. A panel of this court recently dismissed a similar case as moot where the
postrelease supervision would not change even upon resentencing. State v. Hollinshed,
No. 121,706, 2020 WL 5849361, at *3 (Kan. App. 2020) (unpublished opinion), rev.
denied 313 Kan. 1043 (2021).




                                             6
               2. Villanueva's Potential Sentencing for Future Crimes is Not a Substantial
                  Interest Preventing Dismissal of His Appeal as Moot.

       Dismissal for mootness would not impede Villanueva's second hypothetical
interest—the effect of his current potentially illegal sentence on any theoretical future
criminal sentence. In the unfortunate event Villanueva faces future criminal conviction,
the district court will calculate his then-current criminal history score applying applicable
law. State v. Tracy, 311 Kan. 605, 608, 466 P.3d 434 (2020). The district court's
imposition of a criminal history score of B here, whether accurate or not, will not carry
forward to any future cases. Additionally, Villanueva may challenge any erroneous PSI
reports should he find himself in such a position in the future. See, e.g., State v. Obregon,
309 Kan. 1267, 1275, 444 P.3d 331 (2019) (explaining that ". . . it is the State's burden to
prove by a preponderance of the evidence that a defendant committed a crime for which
classification is appropriate"); see also State v. Lehman, 308 Kan. 1089, 1093, 427 P.3d
840 (2018) (an illegal sentence may be corrected at any time).


               3. No Exceptions to the Mootness Doctrine Prevent Dismissal of
                  Villanueva's Appeal.

       If a matter is moot, this court should only consider the merits of the case if it meets
one of the applicable exceptions to the mootness doctrine. See State v. Hollister, 300
Kan. 458, 467, 329 P.3d 1220 (2014); see also Roat, 311 Kan. at 592 (discussing
mootness exceptions). Courts commonly recognize that even when moot, a decision on
the merits may be appropriate when the matter is of public, statewide importance, when
the matter is capable of repetition, or when a real controversy remains. Hollister, 300
Kan. at 467.


       Villanueva's appeal does not involve a statewide interest that public policy
dictates needs addressed. Kansas law preventing illegal sentences is clear. As explained
above, there is no current or collateral controversy remaining. Finally, although the

                                              7
alleged error of illegal sentences is capable of repetition—a decision here would not
change any existing law or otherwise work to prevent such repetition.


                                       CONCLUSION


       Villanueva appeals a sentence for which there is no current case or controversy.
He is no longer in prison and his appeal does not impact a substantial interest because the
relief sought cannot alter his postrelease sentence or impact any future criminal sentence.
Villanueva's appeal is dismissed as moot.


       Appeal dismissed.




                                             8